Order setting aside verdict and granting a new trial unanimously affirmed, with costs to abide the event. We conclude that it was error to admit testimony appearing at folios 141 and 402 of the record, concerning the gravity of the alleged libel as affecting plaintiff’s relatives. (See Bishop v. New York Times Co., 233 N. Y. 446.) Under the circumstances it is unnecessary for us to pass upon the question of the alleged excessive verdict. Present — Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.